Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 02/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent Applications No. 9072502 and 8728004 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with LINDSEY L. JAEGER on 02/15/2022.

Claim 34 should be amended as follow:
34. (Currently amended) The biopsy device of claim 33, wherein the biopsy needle unit includes an elongate carrier, and the syringe .
Allowable Subject Matter
Claims 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Lee et al (U.S 5,115,816) teaches a syringe cradle/holder for holding a syringe, wherein the syringes has a fine needle for aspiring a biopsy sample.
The prior art does not teach, disclose and/or fairly suggest a biopsy device, comprising: a housing; a probe assembly configured for insertion into the housing, the probe assembly including a biopsy needle unit, a syringe and an insert aid device having a body that defines a pair of cradles configured to respectively receive the biopsy needle unit and the syringe, and configured to orient the biopsy needle unit to lie parallel to the syringe for insertion of the biopsy needle unit and the syringe into the housing, and one of the cradles having a pin configured to be received in a vent hole of the syringe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791